United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 13-1600
                       ___________________________

                                James Mark Vogel

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

 Scot Turner, Aitkin County Sheriff; Debra Hamilton, Jail Administrator; Jeremy
  Swensen, Asst. Jail Admin.; Janet Larsen, LPN; Dianne Grinde, D.O.C. Rep.

                     llllllllllllllllllll Defendants - Appellees

                           Alicia Petersen, Jail Nurse

                            llllllllllllllllllll Defendant
                                   ____________

                   Appeal from United States District Court
                  for the District of Minnesota - Minneapolis
                                 ____________

                          Submitted: August 29, 2013
                           Filed: September 12, 2013
                                 [Unpublished]
                                ____________

Before SMITH, BOWMAN, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.
       James Mark Vogel appeals following the district court’s1 grant of summary
judgment to some defendants in his 42 U.S.C. § 1983 action. We find that
jurisdiction is lacking over this premature appeal. See Huggins v. FedEx Ground
Package Sys., Inc., 566 F.3d 771, 773 (8th Cir. 2009) (where it appears jurisdiction
is lacking, appellate courts are obligated to consider sua sponte jurisdictional issues).
Specifically, when Vogel filed his notice of appeal (NOA), his claims against Alicia
Peterson were still pending, as the district court had yet to adopt the magistrate’s
report recommending the dismissal without prejudice of those claims. The court later
did so, and then entered final judgment, but this does not save Vogel’s premature
appeal. See 28 U.S.C. § 1291 (courts of appeals have jurisdiction of appeals from
final decisions); Thomas v. Basham, 931 F.2d 521, 523 (8th Cir. 1991) (appeal was
premature when some claims remained pending); see also Dieser v. Cont’l Cas. Co.,
440 F.3d 920, 924-25 (8th Cir. 2006) (later entry of judgment did not save
prematurely filed NOA because, when NOA was filed, district court had not
announced decision that would be appealable if immediately followed by entry of
judgment). We dismiss the appeal for lack of jurisdiction.
                        ______________________________




      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Jeanne J.
Graham, United States Magistrate Judge for the District of Minnesota.

                                          -2-